Citation Nr: 0000309	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating greater than 60 percent 
for human immunodeficiency virus (HIV)-related illness with 
major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1986 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran seeks an increased schedular disability rating 
for HIV-related illness with major depression, currently 
evaluated as 60 percent disabling.  Where a disability has 
already been service connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  Therefore, VA has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1469 (1997).  This duty includes the conduct of a 
thorough and comprehensive medical examination and the 
securing of pertinent VA and private medical records.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

Diagnostic Code (Code) 6351 provides for a 60 percent rating 
is awarded when there are refractory constitutional symptoms, 
diarrhea, and pathological weight loss, or; following 
development of AIDS-related opportunistic infection or 
neoplasm, for which it is the minimum rating.  A 100 percent 
schedular rating is assigned when there is AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems, or; when there is HIV-
related illness with debility and progressive weight loss, 
without remission, or few or brief remissions.  Note 2 to 
Code 6351 provides that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable under Code 6351.   38 C.F.R. § 4.88b.  

First, the Board observes that during the July 1998 VA 
examination, the veteran reported that he had experienced an 
increasing number of upper respiratory tract infections.  
During the March 1999 VA examination, he indicated that he 
had been on antibiotics for upper respiratory problems three 
or four times in the past year.  At that time, he was taking 
medication for bronchitis diagnosed the previous week.  The 
medical evidence of record does not document the diagnosis 
and treatment of any of the alleged upper respiratory 
infections.  On remand, the RO should attempt to secure any 
supporting records identified by the veteran.  

Second, the March 1999 VA examination report indicated that 
the veteran continued to have problems with depression.  The 
report states that he was taking Prozac.  VA notes dated in 
March 1997, the only medical evidence of record that deals 
with psychiatric symptoms, do not reveal a prescription for 
Prozac.  The RO should attempt to secure any medical records 
associated with treatment for related psychiatric problems.   

Finally, it is unclear from a review of the pertinent rating 
actions whether the RO considered the provisions of Note 2 to 
Code 6351.  On remand, the RO should clearly explain any 
impact of Note 2 on its determination.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and request that he provide the 
names and addresses of any VA or private 
medical provider from whom he had 
received treatment for respiratory 
infections since 1994 and for psychiatric 
problems since March 1997.  After 
securing the necessary releases, the RO 
should attempt to obtain the records of 
such treatment.  In any event, the RO 
should ensure that it has secured the 
veteran's VA medical records since July 
1998.   

2.  After completing any necessary 
development in addition to that specified 
above, the RO should schedule the veteran 
for special VA examinations, including 
psychiatric or pulmonary examinations, if 
indicated by any newly-secured evidence, 
in order to ascertain if the veteran is 
suffering from psychiatric manifestations 
or opportunistic infections that could be 
rated separately from the service-
connected HIV disorder.  If additional 
studies are deemed necessary, prior to 
the examinations, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examinations in order that he may make an 
informed decision regarding his 
participation in said examinations.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a disability rating 
greater than 60 percent for HIV-related 
illness with major depression, taking 
care to address all pertinent laws and 
regulations.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


